                                        THE HONORABLE MICHELLE L. PETERSON




                     UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                                             NO.    C19-01834-MLP
                     Plaintiff,

              v.                             STIPULATION AND ORDER FOR
                                             DISMISSAL WITH PREJUDICE
SUPERVALU INC., a Delaware
corporation,

                     Defendant.



       THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and Thomas J. Wybenga

and Meghan E. Troy of Seyfarth Shaw LLP, attorneys for Defendant, Supervalu Inc.,

hereby stipulate that the above-referenced action should be dismissed, with

prejudice, and with each party bearing its own attorneys’ fees and costs. Except for

the delinquent contribution claims that have been dismissed with prejudice,

this Stipulation and Order of Dismissal shall not foreclose Plaintiff or the Trust, based

on res judicata principles or other legal principles, from collecting additional




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-01834-MLP
Page 1 of 4
contributions, liquidated damages, interest and attorneys’ fees for the time periods

encompassed by this action:

      Account No. 217194 – September 1, 2018 – January 31, 2019
      Account No. 217190 – September 1, 2018 – January 31, 2019
      Account No. 217210 – September 18, 2018 – December 31, 2018
      Account No. 217279 – September 18, 2018 – December 31, 2018
      Account No. 217216 – September 18, 2018 through November 30, 2019
      Account No. 217220 – September 18, 2018 – December 31, 2018

if a future audit or some other source reveals that Defendant owes the Plaintiff

additional amounts for said periods for said account numbers, or from collecting

contributions, liquidated damages, interest, attorney's fees and costs for any periods

other than those stated above for each account number.


      DATED this 16th day of March, 2020.


REID, McCARTHY, BALLEW & LEAHY,                SEYFARTH SHAW LLP
L.L.P.


s/Russell J. Reid                              Meghan E. Troy, pro hac vice,
Russell J. Reid, WSBA #2560                    authorized to sign per email of
Attorney for Plaintiff                         March 16, 2020
                                               Thomas J. Wybenga, WSBA #42371
                                               Meghan E. Troy, pro hac vice
                                               Attorney for Defendant




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-01834-MLP
Page 2 of 4
                                ORDER OF DISMISSAL

Based on the foregoing Stipulation of Plaintiff and Defendant,


       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall

be and is hereby dismissed with prejudice and that each party shall bear its own

attorneys’ fees and costs of suit. Except for the delinquent contribution claims

that have been dismissed with prejudice, this Stipulation and Order of Dismissal

shall not foreclose Plaintiff or the Trust, based on res judicata principles or other legal

principles, from collecting additional contributions, liquidated damages, interest and

attorneys’ fees for the time periods encompassed by this action:

,      Account No. 217194 – September 1, 2018 – January 31, 2019
       Account No. 217190 – September 1, 2018 – January 31, 2019
       Account No. 217210 – September 18, 2018 – December 31, 2018
       Account No. 217279 – September 18, 2018 – December 31, 2018
       Account No. 217216 – September 18, 2018 through November 30, 2019
       Account No. 217220 – September 18, 2018 – December 31, 2018

if a future audit or some other source reveals that Defendant owes the Plaintiff

additional amounts for said periods for said account numbers, or from collecting

contributions, liquidated damages, interest, attorney's fees and costs for any periods

other than those stated above for each account number.




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-01834-MLP
Page 3 of 4
      ORDER ENTERED this 16th day of March, 2020.




                                         A
                                         MICHELLE L. PETERSON
                                         United States Magistrate Judge




Submitted for Entry:

REID, McCARTHY, BALLEW &
LEAHY, L.L.P.


By s/Russell J. Reid
   Russell J. Reid, WSBA #2560
   Attorneys for Plaintiff




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-01834-MLP
Page 4 of 4
